Citation Nr: 1121693	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from May 1945 to June 1965.  He died on June [redacted], 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied, in pertinent part, the appellant's claim for service connection for the cause of the Veteran's death.

In August 2007, the Board denied the appellant's claim.  She timely appealed to the U.S. Court of Appeals for Veterans Claims (Court) and, in August 2010, the Court vacated and remanded the Board's August 2007 decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The appellant has contended that the cause of the Veteran's death is related to active service.  She specifically has contended that the Veteran was exposed to Agent Orange during active service in Vietnam which contributed to or caused his death many decades after his service separation.  She has contended alternatively that the Veteran was exposed to ionizing radiation during active service which contributed to or caused his death many decades after his service separation.  She also has contended alternatively that the Veteran was exposed to diesel fumes while working as a diesel mechanic during active service which contributed to or caused his death many decades after his service separation.  The Veteran's death certificate indicates that the immediate cause of death was lung cancer due to, or as a consequence of, chronic obstructive pulmonary disease (COPD).

With respect to the appellant's assertion that in-service Agent Orange exposure caused the Veteran' s death several decades after his service separation, the Board notes that VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Neither lung cancer nor COPD is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  

The Board observes in this regard that, contrary to the appellant's continuing assertions, and although the Veteran had active service in the Vietnam Era, there is no indication in his available service treatment records or in any of the service personnel records submitted by the appellant to VA that the Veteran actually served in Vietnam.  See 38 C.F.R. § 3.2(f) (2010) (defining service in the Vietnam era).  The Board also observes that Vietnam service is defined as "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  This definition of Vietnam service was upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed.Cir.2008) cert. denied 129 S. Ct. 1002 (2009).  Although the service personnel records submitted by the appellant show that the Veteran served on board a variety of U.S. Navy ships, including several submarines, during active service, there is no indication that he had any "brown water" U.S. Navy service in Vietnam.  The Board reiterates that service in the Vietnam Era is not the same as service in Vietnam.  In any event, given the Court's August 2010 decision vacating and remanding the Board's August 2007 decision, and because it is not clear whether all of  the Veteran's service personnel records currently are associated with the claims file, the Board finds that, on remand, the Veteran's complete service personnel records should be obtained and associated with the claims file.

With respect to the appellant's assertion that in-service ionizing radiation exposure caused the Veteran's death several decades after his service separation, the Board notes that, generally, Veterans may establish service connection for a disability claimed to be attributable to ionizing radiation exposure during service in one of three different ways.  McGuire v. West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir.1997).  First, the Veteran could demonstrate that his or her disease is among the 15 types of cancer which are presumptively service connected pursuant to 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309.  Second, a Veteran may show that the disease is on the list of "radiogenic diseases" enumerated in 38 C.F.R. § 3.311(b) which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection of a disease claimed to have been caused by ionizing radiation can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation exposed Veteran" is a Veteran who, while serving on active duty, participated in a "radiation risk activity," which is defined, in turn, as having participated in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or whose service included onsite participation in atmospheric nuclear testing.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  In this case, despite the appellant's repeated assertions to the contrary, there is no indication in the Veteran's service treatment records that he was a "radiation exposed Veteran" or participated in a "radiation risk activity" at any time during active service.  The Defense Threat Reduction Agency (DTRA) (formerly the Defense Nuclear Agency) confirmed in a December 2001 letter sent to the appellant that the Veteran was not a "radiation exposed Veteran" and did not participate in a "radiation risk activity" at any time during active service.  

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed Veteran has one of the 15 presumptive diseases contained in § 1112(c)(2), such disease shall be considered to have incurred in or been aggravated by active service, despite there being  no record of evidence of such disease during a period of such service.  38 U.S.C.A. § 1112(c).  Again, the causes of the Veteran's death are listed as lung cancer and COPD.  Neither of these disabilities is included in the list of presumptive diseases for which service connection is available for radiation-exposed Veterans.  

With respect to the appellant's assertion that in-service exposure to diesel fumes while working as a diesel mechanic caused the Veteran's death several decades after his service separation, the Board notes that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was diesel mechanic.  Accordingly, the Board concedes that the Veteran likely was exposed to diesel fumes during active service as a diesel mechanic.  

The question of whether the cause of the Veteran's death is related to active service or any incident of service, to include his conceded in-service exposure to diesel fumes, is essentially medical in nature.  As the Court noted in its August 2010 decision vacating and remanding the Board's August 2007 decision, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board also notes that, because VA's duty to assist under the VCAA includes obtaining a medical opinion when necessary, and because no opinion has been obtained which addresses the contended etiological relationship between the cause of the Veteran's death and active service, on remand, this opinion should be obtained from a VA examiner.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that there may be additional outstanding VA treatment records which have not yet been obtained by the RO.  In statements on a VA Form 21-4138 dated on August 19, 2002, and date-stamped as received by the RO on August 30, 2002, the Veteran's son reported that the Veteran had been treated at the VA Medical Center in Honolulu, Hawaii, between December 1999 and June 2001.  It does not appear that the RO has attempted to obtain these records.  Because the appellant's claim is being remanded for other development, the Board finds that, on remand, an attempt should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the appellant and/or her service representative and ask them to identify all VA and non-VA clinicians who treated the Veteran prior to his death for lung cancer or chronic obstructive pulmonary disease (COPD).  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the VA Medical Center in Honolulu, Hawaii, and ask them to provide copies of all of the Veteran's available VA treatment records dated between December 1999 and June 2001.  A copy of any request(s) sent to this VA facility, and any reply, to include a negative reply or any records obtained, should be included in the claims file.

3.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC), and ask them to provide the Veteran's complete service personnel records.  The Veteran was on active service from May 1945 to June 1965.  A copy of any records request(s) sent to NPRC, and any reply, to include any service personnel records obtained, should be included in the claims file.  If the Veteran's service personnel records were lost in the July 1973 fire at NPRC, then this fact must be documented in the claims file.

4.  Send the Veteran's complete claims file and a copy of this remand to an appropriate VA examiner(s) to obtain an opinion regarding the contended etiological relationship between the cause of the Veteran's death and active service.  Based on a review of the Veteran's complete claims file, the examiner(s) is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the cause of the Veteran's death is related to active service or any incident of service, including in-service exposure to diesel fumes while working as a diesel mechanic.  The examiner(s) is advised that the Veteran's in-service exposure to diesel fumes while working as a diesel mechanic has been conceded.  A complete rationale must be provided for any opinion expressed.

5.  Thereafter, readjudicate the appellant's claim of service connection for the cause of the Veteran's death.  If the benefits sought on appeal remain denied, the appellant and her service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

